El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
En este caso han sido promovidas varias cuestiones de ley constitucional y estatutoria como consecuencia de una acusación formulada por vender leche a precio más alto del fijado por la resolución 40 de las reglas de la Comisión de Alimentos. La acusación expresa que se infringió dicha re-solución 40 pero ésta no fué transcrita en la referida acusa-ción ni aparece en ninguna parte de la prueba. El apelante presentó la resolución No. 42 por virtud de la cual alegaba que dicha resolución 40 había sido derogada, pero el gobierno según aparece nunca presentó la resolución 40 como prueba. Ni la córte inferior ni nosotros mismos podemos tomar cono-cimiento judicial de las resoluciones de la Comisión de Ali-mentos, siendo esta última, en este sentido, semejante a una corporación municipal y como la resolución no aparece en los autos en ninguna forma y el proceso se basaba en ella la corte inferior carecía de la debida prueba para declarar *841culpable al apelante. Por tanto, debe revocarse la sentencia y absolverse al apelante.

Revocada la sentencia apelada y absuelto el acusado.

Jueces concurrentes: Sres. Asociados del Toro, Aldrey y Hutcbison.
El Juez' Presidente Sr. Hernández no tomó parte en la resolución de este caso.